DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered.
The applicant does not address the changes to the drawings.  There is no statement of new matter not being added.  The drawings are not entered as they have new matter. The specification is not entered as the drawings are not entered and the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
The applicant states that the first bearing housing, connecting member, and second bearing housing of Furukawa does not have “externally extending flange portions joined with each other by means of fasteners”.  The examiner disagrees.  The connecting member has clear flanges that extend radially outward.  Figures 5 and 6 of Furukawa show the first and second bearing housings have a recessed portion to accommodate the connecting member, this forms externally extending flange portions.  Fasteners are clearly shown at these locations, but unlabeled.
The rejected is updated to reflect the amendments and therefore the rejections are final and necessitated by amendment.
Drawings
The drawings were received on June 30, 2022.  These drawings are unacceptable.
The updated Figure 3 contains new matter.  
Newly added label (400) points to a portion of the shaft that has lines due to a flange.  The label makes it seem this is the location of the static sealing.  Paragraph [0014] of the original specification says the seal is arranged between the separate drive shaft pieces.  There is not sufficient support for the location in the of the static sealing in the drawing to be along an interior of separate drive shaft pieces.
Newly added boxes and label (500) show multiple radial bearing pads.  Paragraph [0015] of the original specification does not provide support for the specific drawn locations of the radial bearing pads and it is unclear how these bearing pads are part of the upwind/downwind bearings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (EP2754893) hereinafter Furukawa in view of Eriksen et al. (U.S Pre-Grant Publication 20180030964) hereinafter Eriksen.
Regarding claim 1, Furukawa discloses:
A bearing arrangement for a wind turbine {[0010]} comprising:
a bearing housing {Figure 4 (21), (23), and (40)} and
a drive shaft {Figure 4 (6)},
whereby the drive shaft is arranged within the bearing housing in an axial direction along a longitudinal axis of the bearing housing {Figure 4 (6) is within (21), (23), and (40) along axial direction},
the bearing arrangement further comprising a downwind bearing and an upwind bearing {Figure 4 (20) and (22)}…,
whereby the downwind bearing and the upwind bearing are arranged between the bearing housing and the drive shaft {Figures 5/6 (20) and (22) are between (6) and (21) and (23)},
wherein, the bearing housing is formed from at least three separate bearing housing pieces {Figure 4 (21), (23) and (40) are separate pieces, see Figures 5/6 to show screw attachments}
whereby the at least three separate bearing housing pieces are joined with each other {Figure 4 (21), (23) and (40) are separate pieces, [0058], see Figures 5/6 to show screw attachments}
wherein each of the at least three separate bearing housing pieces comprise externally extending flange portions joined with each other by means of fasteners {the connecting member has clear flanges that extend radially outward.  Figures 5 and 6 of Furukawa show the first and second bearing housings have a recessed portion to accommodate the connecting member, this forms externally extending flange portions.  Fasteners are clearly shown at these locations, but unlabeled}.
Furukawa does not teach that both downwind and upwind bearings are radial fluid bearings.  Furukawa discloses roller bearings (52) and (62) in Figures 5 and 6.  Furukawa also discloses the first bearing (20) may be a sliding bearing in [0036].  
 Eriksen pertains to a wind turbine bearing configuration.  Eriksen teaches wherein both downwind and upwind bearings are radial fluid bearings {Figure 1 (1F) and (1B) are radial fluid bearings [0005], [0036], and [0037]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bearing configuration as taught by Eriksen including two fluid bearings instead of the bearing configuration of Furukawa including using a tapered rolling bearing.  One of ordinary skill in the art would be motivated to do so as this change is a simple substitution.  The configuration of Eriksen using fluid bearings is a known alternative to roller bearings {Eriksen [0005] and Furukawa [0036]} and handles thrust loading by a third bearing rather than using a tapered roller bearing {Eriksen [0035] and Furukawa [0074]}.  These teachings show that the substituted components and their functions were known in the art; and that one of ordinary skill in the art could have substituted one known element for another with the results of the substitution being predictable.
Regarding claim 5, Furukawa further discloses wherein at least one of the separate bearing housing pieces comprises openings {Figure 3 (42), [0059]} that can be used for a variety of purposes {[0059]}.  Furukawa does not explicitly state that the openings are capable for use to service the downwind bearing and/or the upwind bearing, but the examiner finds them inherently capable for servicing the downwind or upwind bearing, as servicing can be actions as simple as inspecting.  The assumption of inherency is further supported by MPEP 2112.01 I as the structure of Furukawa is the same as the claims.
Regarding claim 8, the combination of Furukawa and Eriksen further discloses wherein the downwind bearing and the upwind bearing comprise multiple radial bearing pads supported on the bearing housing and arranged about a circumference of the drive shaft {Eriksen Figures 4 and 5 (10), [0033]}.
Regarding claim 9, the combination of Furukawa and Eriksen further discloses wherein the bearing arrangement comprises an axial bearing {Eriksen [0035], the axial forces are handled by the tapered roller bearing of Furukawa, in the modification made in view of Eriksen an additional axial bearing is used}.
Regarding claim 10, Furukawa further discloses whereby the wind turbine further comprises a rotor operatively connected to drive the drive shaft and a generator operatively connected to be driven by the drive shaft {Figure 1 (4) is connected to (6), and (16) is connected to (6)}.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Eriksen as applied to claim 1 above, and further in view of Kofman (U.S Pre-Grant Publication 20200362824) hereinafter Kofman.
Regarding claim 6, the combination of Furukawa and Eriksen teaches the bearing arrangement of claim 1, and lifting the bearing housing by cutouts {Furukawa Figure 3 (42), [0059]}. The combination of Furukawa and Eriksen is silent regarding wherein at least one of the separate bearing housing pieces comprises lifting ears for lifting the bearing housing.
Kofman teaches lifting ears for a drivetrain component {Figure 18 (35)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used lifting ears as taught by Kofman for the connection to lift the bearing housing.  One of ordinary skill in the art would be motivated to use lifting ears rather than openings as different connections for lifting a heavy object are a simple substitution as lifting something up is a predictable result.       

Claims 7, 11-12, and 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Eriksen as applied to claim 1 above, and further in view of Wadehn (U.S Patent 8,734,105) hereinafter Wadehn.
Regarding claim 7, the combination of Furukawa and Eriksen teaches the bearing arrangement of 1, but silent regarding wherein a static sealing is arranged between the separate drive shaft pieces.
Wadehn pertains to wind turbine bearing arrangements.  Wadehn teaches wherein a static sealing is arranged between the separate drive shaft pieces {Figure 10 (26d), Column 15 lines 61-64 and Column 6 lines 52-56}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separated the drive shaft of Wadehn into separate pieces joined together rather than the unitary drive shaft of Furukawa.  This results in the sealing of Furukawa (56) and (66) being arranged between the separate drive shaft pieces.  One of ordinary skill in the art would be motivated to separate the drive shaft of Furukawa as Wadehn teaches that both unitary and separated are known alternatives {Wadehn Column 15 lines 61-64}.       
Regarding claim 11, the combination of Furukawa, Eriksen, and Wadehn further discloses whereby the drive shaft is formed from at least two separate drive shaft pieces, whereby the at least two separate drive shaft pieces are joined with each other {Wadehn Column 15 lines 61-64,Figure 10 (180/182)}.
Regarding claim 12, the combination of Furukawa, Eriksen, and Wadehn further teaches wherein the drive shaft is formed from at least three separate drive shaft pieces, whereby the at least two separate drive shaft pieces are joined with each other {Wadehn Column 15 lines 61-64,Figure 10 (180/182)}.
Regarding claim 2, the combination of Furukawa, Eriksen, and Wadehn further teaches wherein the drive shaft is formed from at least three separate drive shaft pieces, whereby the at least three separate drive shaft pieces are joined with each other {Wadehn Column 15 lines 61-64,Figure 10 (180/182)}.
Regarding claim 3, Furukawa further discloses wherein the separate bearing housing pieces comprise joining surfaces extending transversely to the longitudinal axis {The joining surface is the interface between (40) and (21)/(23) respectively shown in Figures 5 and 6 is vertical lines; these lines extend in/out of the page as surfaces that extend transversely (in both directions) to the longitudinal axis}. 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Eriksen and Wadehn as applied to claim 12 above, and further in view of Bitsch (U.S Pre-Grant Publication 20150159631) hereinafter Bitsch.
Regarding claim 4, the combination of Furukawa, Eriksen, and Wadehn teaches wherein the separate drive shaft pieces are connected together by suitable means {Wadehn Column 15 lines 61-64}.
Wadehn does not explicitly disclose the separate drive shaft pieces comprise flange portions joined with each other by fasteners.
Bitsch pertains to wind turbine drive trains.  Bitsch teaches connecting portions of a drive shaft together by comprising flange portions joined with each other by fasteners {Figure 2 (5) connected to (61) and (62)}.
Since Wadehn is silent regarding the specific connection between the separate drive shaft pieces, one of ordinary skill in the art would have to choose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the separate drive shaft pieces of the combination of Furukawa, Eriksen, and Wadehn by flange portions joined with each other by fasteners as taught by Bitsch.  One of ordinary skill in the art would be motivated to do so because fasteners and flanges are well known to one of ordinary skill in the art to connect components together {Bitsch Figure 2}.  
Note for claim interpretation, (94) is the fifth flange portion of the instant application and does not include any extension perpendicular to the surface.  Flange is interpreted under the broader definition used in the specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745